 20-23142-rdd            Doc 2      Filed 10/27/20 Entered 10/27/20 22:03:30   Main Document
                                                  Pg 1 of 1

                                               RESOLUTION

        I Chaim Lobl, the managing member of Midway Market Square Elyria LLC, a Delaware
limited liability company (“Midway” or the “Debtor”), hereby certify that at a special meeting of
the Board of Managers of Midway (the “Board”), duly called and held on October 27, 2020, the
following resolutions were adopted in accordance with the requirements of the Delaware Limited
Liability Company Law and Midway’s limited liability company agreement and that these
resolutions have not been modified or rescinded and are still in full force and effect on the date
hereof:

       RESOLVED, that in the judgment of the Board, it is desirable and in the best interests of
Midway, and other interested parties that a petition be filed by Midway, seeking relief under the
provisions of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

       RESOLVED, that Midway is empowered and directed to execute and verify a petition
and amendments thereto under Chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”) and
to cause the same to be filed in the United States Bankruptcy Court for the Southern District of
New York.

       RESOLVED, that the law firm of Tarter Krinsky & Drogin LLP is hereby engaged as
attorneys for the Debtor under a general retainer in the Chapter 11 Case, subject to any requisite
bankruptcy court approval.

         RESOLVED, that Midway shall from time to time designate, and any employees or
agents (including counsel) designated by or directed by any such officers, be, and each hereby is,
authorized, empowered and directed, in the name and on behalf of Midway, to execute and file
all petition, schedules, motions, lists, applications, pleadings and other papers, and to take and
perform any and all further acts and deeds which he or she deems necessary, proper or desirable
in connection with the Chapter 11 Case, with a view to the successful prosecution of such case.

       RESOLVED, that, any and all past actions heretofore taken by officers of Midway in the
name and on behalf of the Debtor in furtherance of any or all of the preceding resolutions be, and
the same hereby are, ratified, confirmed, and approved.

         IN WITNESS WHEREOF, I have set my hand this 27th day of October 2020



                   By:        /s/ Chaim Lobl
                             Chaim Lobl
                             Vice President of Managing Member of
                             Midway Market Square Elyria LLC




{Client/086739/1/02215457.DOC;1 }
